Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dennis Chesire on 08/23/2022.
The amended claims are listed below.
Claim 16: Change the recitation “sequence that is at least 90% identical to” (line 6) to “sequence selected from one with at least 90% identity to”.
Claim 28: Change the recitation “sequence that is at least 95% identical to” (lines 2 to 3) to “sequence selected from one with at least 95% identity to”.
Claim 37: Change the recitation “sequence that is at least 90% identical to” (line 6) to “sequence selected from one with at least 90% identity to”.
Claim 39: Change the recitation “sequence that is at least 95% identical to” (line 2) to “sequence selected from one with at least 95% identity to”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/12/2022 has been entered. Claims 1-15, 17, 29, and 30 are cancelled. Claim 39 is newly added. Claims 16, 18-28, and 31-39 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/550,883 filed on 08/14/2017, now PAT 10787524, which is a 371 of PCT/US16/24580 filed on 03/28/2016 which claims benefit of US Provisional Application No. 62/142,649 filed on 04/03/2015. Note: the statement “Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)… not disclosed or supported by the prior-filed Application No. 62/142,649. Claims 18-28, 31-36, and 38 depend from or rely on the composition of claim 16. Thus, the priority date of claims 16-38 is 03/28/2016”, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 01/19/2022, is withdrawn in view of amend ed claims.

Withdrawn Claim Rejections
The rejection of claims 29 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 01/19/2022, is withdrawn in view of cancelled claims 29 and 30.
The rejection of claims 16-38 under 35 U.S.C. 103 as being unpatentable over Van Geel-Schuten in view of Blast_NO:8  as evidenced by Bragd et al., as set forth on pages 5-10 of the Non-Final Rejection mailed on 01/19/2022, is withdrawn in view of amended claims 16 and 37, and cancelled claims 17, 29, and 30. Claims 18-28, 31-36, and 38 depend from or rely on claim 16 composition.
The rejection of claims 16-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-15, and 19 of U.S. Patent No. 10,787,524, as set forth on pages 12 to 13 of the Non-Final Rejection mailed on 01/19/2022, is withdrawn in view of Terminal Disclaimer filed and approved on 07/12/2022.

Allowable Subject Matter
The amended claims 16, 32, 37, and 38 are allowed. Claims 18-28, and 31, depending from claim 16; claims 33-36, depending from claim 32; and claim 39, depending from claim 37, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 16, directed to A composition comprising an oxidized dextran compound, wherein the oxidized dextran compound is produced by contacting dextran under aqueous conditions with at least one N-oxoammonium salt, at least one periodate compound, and/or at least one peroxide compound, wherein the dextran is a product of an isolated glucosyltransferase enzyme comprising an amino acid sequence selected from one with at least 90% identity to SEQ ID NO:1 or SEQ ID NO:2; claims 32 and 38, directed to a method of using the claim 16 composition; and claim 37, directed to a method of producing the claim 16 composition, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 01/19/2022, in which Van Geel-Schuten (US Patent Application Publication No. 2005/0059633, published on March 17, 2005) disclosed that oxidized glucans have improved water-solubility, altered viscosity and a retarded fermentability and can be used as metal-complexing agents, detergent additives, strengthening additives, bioactive carbohydrates, emulsifiers and water binding agents. When modified glucans with high proportion of carboxyl groups are desired, two oxidation processes can be combined. Thus, an α-(1,3/1,6)-glucan having a degree of substitution (DS) for carboxyl groups between 0.3 and 1.0 can be conveniently prepared by first nitroxyl-mediated oxidation, resulting in 1,3-substituted units being oxidation to glucuronic acid units, followed by e.g. periodate and chlorite oxidation, resulting in 1,6-substituted units being converted to ring-opened dicarboxy substituted units. The order of processes can also be inverted. Nitroxyl-mediated oxidation using hypochlorite or a peracid results in 6-aldehyde- and 6-carboxy-anhydroglucose units. Example 9: Modification of α-1,3/1,6-Glucan by Oxidation: The α-1,3/1,6-glucan is resuspended in 100 ml water. Next, 2,2,6,6-tetramethyl piperidine-1-oxyl (TEMPO) and sodium bromide are added and the suspension is cooled to 0° C. The reaction can also be performed without bromide. A solution of hypochlorite of pH 10.0 (0° C) is added. The major part of 6-hydroxyl groups have been oxidized to carboxyl groups (page 6/70, [0017-0019]; pages 9/70 to 10/70, [0045]; Bragd ‘2004 (Topics in Catalysis Vol. 27, Nos. 1–4, p. 49-66, February 2004, cited here as evidence only) disclosed that the nitrosonium salts (III) is produced by oxidation of the cyclic nitroxyl radical (I) with an appropriate oxidant, e.g., chlorine or bromine: 
    PNG
    media_image1.png
    200
    396
    media_image1.png
    Greyscale
. The nitrosonium ion is continuously regenerated in situ by a primary oxidant, e.g., sodium hypochlorite, from TEMPO catalyst. In all studies, the nitrosonium salts are assumed to be the responsible oxidizing species for transformation of alcohols to carbonyl compounds or carboxylic acids using hindered nitroxyl radicals from the piperidine series; page 54, left col., para. 2; Scheme 6; page 55, right col., para. 2; left col., para. 4). A method for producing the glucans using the strains and/or their enzymes, with nucleotide sequences encoding these enzyme proteins which convert sucrose, with the use of the glucans as thickeners, prebiotics, anticorrosives, and as starting materials for modified glucans. The Lactobacillus strains contain a glucosyltransferase capable of producing a glucan having at least 10 anhydroglucose units (AGU) having a backbone consisting essentially of α(1,3)- and/or α(1,6)-linked AGU, in the presence of sucrose. The glucans have an average molecular weight between 10 kDa and 1 GDa, and consist essentially of α(1,3)- and/or α(1,6)-linked anhydroglucose units (AGU), to which side-chains also consisting of α(1,3)- and/or α(1,6)-linked AGU may be attached, including a glucan having an average molecular weight of 10-50 MDa and comprising 80-99%, especially 88-99% and more especially 90-99% of α(1,6)-linked AGU, or 80-90% of α(1,6)- and 1-10% of α(1,3)-linked AGU, the remainder being 1,3,6 linked and terminal AGU. Example 5: A new Leuconostoc strain, most closely related to Leuconostoc citreum produces a glucan that has more than 90% of the glucose units linked through an α(1,6) bond, identifying the polysaccharide as a dextran. On the deduced amino acid level high homologies were found with DSRC and DSRB (fragment 1), alternan sucrase (fragment 2) and DSRA (fragment 3) from Leuconostoc mesenteroides. The sequence information is given in SEQ ID No's 5-10. SEQ ID No's 7 and 8 give the nucleotide and amino acid sequence, respectively, of a part of another glucansucrase (86-5) from strain Lc 86 (Example 5). The partial sequence shows 55% (123/223) sequence identity and 68% similarity with dextransucrase DSRB742 of Lc. mes., with 2 gaps, and 51-56% identity with some other dextransucrases and alternansucrases of Lc. mes. (pages 5/70 to 6/70, [0005-0008]; page 9/70, [0040 to 0041]; page 10/70, [0053]). A method of controlling corrosion of a substrate, comprising applying onto the substrate the glucan. The glucans are useful for the protection of ship hulls and may be applied in the form of solutions or suspensions, by spraying, coating, dipping and other techniques known in the art of corrosion control. The glucans can be incorporated in foodstuffs. Other potential applications of modified glucans include textile sizing and wastewater purification (page 70/70, right col., para. #42; pages 6/70 to 7/70, [0015, 0016, and 0021]). Blast_NO:8 (NCBI Protein Blast result of SEQ ID NO 8 of Van Geel-Schuten ‘633) aligned SEQ ID NO:8 amino acid sequence of Van Geel-Schuten ‘633 to several non-redundant protein sequences in GenBank. The results are summarized here: the Accession numbers ACY92456.2 (E value: 1e-143; Identity: 98.19%), AHF19405.1 (E value: 2e-69; Identity: 57.85%), ETJ00175.1 (E value: 5e-67; Identity: 50.41%), WP_010278815.1 (E value: 7e-67; Identity: 56.05%), CCF26208.1 (E value: 3e-66; Identity: 55.16%), AAQ98615.2 (E value: 2e-65; Identity: 56.05%), ABC75033.1 (E value: 2e-65; Identity: 56.05%), WP_042251419.1 (E value: 2e-65; Identity: 56.05%), WP_025268459.1 (E value: 2e-65; Identity: 56.05%), WP_011680348.1 (E value: 2e-65; Identity: 56.05%), WP_014325090.1 (E value: 2e-65; Identity: 56.05%), AAG61158.1 (E value: 2e-65; Identity: 56.05%), WP_029510073.1 (E value: 2e-65; Identity: 56.05%), ACT20911.1 (E value: 2e-65; Identity: 56.05%), and AHC31982.1 (E value: 3e-65; Identity: 55.61%) belong to Leuconostoc genus and are published before Applicant’s priority date of 03/28/2016. 
    PNG
    media_image2.png
    13
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    13
    400
    media_image2.png
    Greyscale
However, the references did not teach or suggest the limitation “an amino acid sequence selected from one with at least 90% identity to SEQ ID NO:1 or SEQ ID NO:2”, required by claims 16, 32, 37, and 38, which exclude other amino acid sequence listed in NCBI, also disclosed by the references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16, 18-28, and 31-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623